Citation Nr: 0523927	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-24 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active military service from April 1981 to 
July 1981, and from December 1990 to March1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied service connection for a right 
knee disability.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issues decided herein have 
been completed.  

2.  The competent medical evidence of record does not 
demonstrate that the veteran has a current disability of the 
right knee.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in July 
2002, after the enactment of the VCAA.

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in July 2003, provided notice to the veteran of 
the evidence necessary to support his claim of entitlement to 
service connection for a right knee disability.  

Moreover, a letter dated in September 2002 also instructed 
the veteran regarding the evidence necessary to substantiate 
his claim and requested that he identify evidence supportive 
of the claim.  

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Direct service connection may not be granted without 
medical evidence of a current disability, medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

In the present case, the Board notes that there is neither 
evidence of a current right knee disability nor evidence of 
any diagnosis, complaint, or abnormal finding pertaining to 
his right knee in service.  Service medical records note a 
single right knee complaint on April 29, 1985; however, based 
on the intake history reported on that day, and the treatment 
rendered in the days following the knee injury, it is 
apparent, that the injury was to the left knee, and the 
single reference to the right knee by the attendant was 
erroneous.   

VA examinations conducted in June 1991, January 1993, and 
January 1995 do not identify a right knee disability, nor do 
the examination reports indicate any complaints by the 
veteran concerning his right knee.  While the veteran 
underwent right knee diagnostic arthroscopy in July 2002, the 
results of that procedure were a normal right knee, with no 
torn menisci, articular defects, or ligament defects 
detected.  Subsequent VA treatment records show some 
complaints of right knee pain, but are silent with regard to 
any diagnosis of a right knee disability.  There is no 
evidence in the record of any disease or injury in service, 
nor does the record confirm that the veteran has a current 
disability of the right knee.

The Board has considered the veteran's statements that he has 
a current right knee disability and that it was incurred in 
service.  However, as a layperson, he is not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In view of the above discussion, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a right knee 
disability.


ORDER

Entitlement to service connection for a right knee disability 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


